UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1080


In re: (CHIEF) COL. MICHAEL S. OWLFEATHER-GORBEY,

                    Petitioner.




                          On Petition for Writ of Mandamus.
                    (5:21-cv-00367; 5:21-cv-00387; 5:21-cv-00492)


Submitted: March 7, 2022                                          Decided: March 28, 2022


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael S. Owlfeather-Gorbey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       (Chief) Col. Michael S. Owlfeather-Gorbey petitions for a writ of mandamus,

alleging that the district court has unduly delayed acting on his objections to the magistrate

judge’s recommendations in his consolidated actions. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court has addressed his objections and dismissed his actions. Accordingly, because

the district court has recently decided Owlfeather-Gorbey’s cases, we deny the mandamus

petition as moot. We also deny the motion for the court to take judicial notice. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2